Citation Nr: 1422244	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  13-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In March 2014, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifest during service or within one year of separation.  Hearing loss disability is unrelated to service.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in July 2010. This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the RO has associated the Veteran's service treatment records and private medical records with the claims file. 

The Veteran was afforded a VA examination in October 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  While the Veteran and his representative have argued that the opinion is based on a factually inaccurate premise, for the reasons set forth in greater detail below, the Board disagrees. 

During the March 2014 hearing, the undersigned Veterans Law Judge clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The Veterans Law Judge also left the record open following the hearing to allow for the submission of additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  Specifically, he contends that he served on an aircraft carrier and was exposed to jet engine and mechanical noise as a result of his duties on the flight deck. See, e.g., the May 2011 notice of disagreement. 

The Board notes that the Veteran is not alleging that his disability is a result of combat.  As a result, the combat presumption is not for application in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

While the Veteran's service treatment records do not document any complaints or treatment for hearing difficulties, the Veteran has repeatedly stated that he experienced acoustic trauma while serving on the flight deck of an aircraft carrier. Upon review, the Veteran's DD-214 reports that he was stationed on the USS Saratoga. His service treatment records document that he was qualified for duty involving the control of aircraft. Based on his service records, the Board finds that the Veteran's contentions regarding his in-service acoustic trauma are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).

The earliest evidence of any hearing loss disability following the Veteran's separation from service comes from a September 2009 private treatment record which documented that the Veteran "noticed a hearing loss about a month ago." In June 2010, the Veteran reported that he has been experiencing some degree of hearing loss for the past 40 years, or from around 1970.  In contrast, during the March 2014 hearing and in an August 2010 statement, the Veteran reported that he noticed hearing difficulty shortly after separating from active duty. 

The Board notes that the Veteran is competent to report when he first experienced hearing problems because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet.App. 465, 470 (1994). However, in light of the conflicting evidence contained in the claims file, the Board finds that his statements made to his physicians to be more probative than those made in connection with his claim for monetary benefits from the government. Specifically, the Veteran's statements that his hearing loss began many years after his separation from service are more probative than his statements to VA which indicate that this disability was noticed shortly after his separation from service. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The record reflects that the Veteran has been diagnosed with a hearing loss disability as defined by 38 C.F.R. § 3.385. However, hearing loss was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed hearing loss and his in-service disease or injury. 

During an October 2010 VA examination, the Veteran reported that he was exposed to acoustic trauma during service when worked on the catapult of an aircraft carrier without protection.  The report also stated that while the Veteran denied occupational noise exposure, he described recreational noise exposure from hunting, target shooting and woodworking (from a bandsaw).

After conducting an audio examination, the VA examiner noted that whisper voice testing revealed 15dB at 15 feet bilaterally.  The examiner also acknowledged that whisper tests are not ear specific, not frequency specific, not sensitive to high frequency hearing loss, and do not show threshold shifts.  Nevertheless, based on a review of the claims file, an audio examination and the clinical interview, the VA examiner opined that there was less than a 50 percent probability (less likely than not) that the Veteran's hearing loss was caused or a result of in-service noise exposure.  Instead, the examiner indicated that it was more likely (greater than 50 percent probability) that the Veteran's hearing loss was due to recreational noise exposure and presbycusis. (Presbycusis is "progressive, bilaterally symmetric perceptive hearing loss occurring with age." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003).)

In his September 2013 substantive appeal, the Veteran argued that the VA examiner's opinion was based on a flawed premise.  Specifically, the Veteran claimed that he has never hunted or participated in target practice.  While he admitted to performing some "small furniture repair with and tools," he denied having any noise exposure from woodworking.  The Veteran then accused the VA examiner of making "false accusations" and placing false statements in his claims file. 

Despite the arguments contained in the substantive appeal, during the March 2014 hearing, the Veteran admitted that he engaged in target shooting as a teenager and that he has used power-tools while woodworking (air compressor).  See the hearing transcript, pages 7-8.  With respect to hunting, the Veteran continued to deny ever having engaging in hunting, but admitted that he owned a shotgun.  While he denied having used his shotgun in the past 30 years, any such use would have occurred after his separation from service and would have been recreational. 

As discussed above, the record indicates that the Veteran has a history of providing statements to health care providers which differ from the statements he makes in connection with his claim for monetary benefits from the government. As noted, the Board has found the statements made to health care providers to be more probative and credible than the statements made in connection with his claim for benefits. See Rucker, supra; Cartright, supra.

While the Board has considered the Veteran's argument that his post-service noise exposure could not have caused his current hearing loss, he has provided no rationale in support of his claim.  Further, based on the inconsistent statements described above, the Board affords greater weight of probative value and credibility to the VA examiner's opinion. 

In essence, hearing loss was not manifest during service or within one year of separation and is not otherwise attributable to service.  

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hearing loss, as the third Shedden element has not been met.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


